DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 11/24/21 has been entered. Claim(s) 1-14 are pending in the application and are under examination.
Claim Rejections - 35 USC § 103 (AIA )
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim(s) 1-8 and 14 is/are rejected under 35 U.S.C. 103 as being obvious over SINGH (US 10,902,745) in view of JARC (US 2014/0051049) and YOUNKER (US 5,951,301).  Regarding claim(s) 2 and 5-7, see the reasons stated in pages 2-4 of the previous office action mailed on 8/24/21 and incorporated herein by reference.  
Regarding claim 1, SINGH teaches a simulator system for an individual to practice neuroendoscopic surgical procedures (Abstract; col. 1, lines 14-21 and 33-42: Box trainer for neuro-endoscopy education and training, a minimally invasive procedure where the endoscope is used to access deep structures of the brain.  The device is designed in part to improve instrument-tissue manipulation), comprising: 
an enclosure comprising an opaque top comprising at least one port allowing passage of 5surgical instruments from outside the enclosure into an interior of the enclosure (col. 8, lines 21-52: box trainer comprising an enclosed working area, including opaque material, to block the trainee’s direct line of sight of the activity area, the box trainer further including a working port on an upper surface for insertion of an endoscope and tool into the activity area inside the box trainer); 
a test structure formed as a model of a brain superstructure deployed in the interior of the enclosure (col. 6, lines 58-61: objects having tissue-like properties; col. 7, lines 17-25; col. 8, lines 21-52 and 56-60: activity area inside the box trainer, which includes dimensional constraints to replicate the real surgery scenario of endo-nasal neuro-endoscopic surgery; col. 9, lines 9-10: rubber sheet provided to provide sense of tissue).  
as recited in claim 1.  
Regarding the limitation “a cover covering the at least one port”, JARC teaches a related anatomical model for endoscopic training purposes (Abstract; par. 0033), which includes an anatomical model as shown in FIGURE 1 comprising a housing (ref. 101).  JARC further provides that the structure interpreted as a housing includes a plurality of openings (e.g., ref. 102, 103, 104), interpreted as ports, which may each a include cannula support (FIG. 3A, 3B, 3C, ref. 301) interpreted as a mounting plate, supporting a site piece (310), interpreted as a cover, which are used for endoscope insertion (par. 0044).  JARC further teaches the various cannula supports may vary by material or markings, for example, to aid in the training scenario by simulating different cannula support characteristics at various anatomic positions (par. 0040; 0041; 0045).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cannula support and site piece, as taught by JARC, at each insertion location in the housing of SINGH, in order to simulate different cannula insertion locations at different locations in the anatomical structure, thereby providing a more realistic training experience.  
Regarding the limitation “wherein the interior of the enclosure retains a liquid”, YOUNKER teaches a related endoscopic training system that provides realistic visual and tactile feedback during training (Abstract; col. 2, lines 7-13) which includes anatomical structures within a housing, the anatomical structure including blood vessels which are filled with pressurized bodily fluid, thus enabling the mimicking of blood flow during surgery training (col. 2, lines 30-39).  Thus, because the anatomical structures of Younker retain a fluid and because the anatomical structures of Younker are located within the interior of the housing, the housing necessarily also retains a fluid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate simulated anatomical structures and fluid mimicking actual blood associated with those anatomical structures, as taught by YOUNKER, into the neuroendoscopic trainer of SINGH, in order to provide a more realistic endoscopic training experience by simulating typical anatomical structures and bodily fluid or blood of an endoscopic procedure.  
Regarding claim 3, SINGH further teaches wherein the test structure is a pegboard used to practice a ring transfer task (col. 6, lines 58-61: for performing tasks like 1pick and place; col. 8, lines 5-6: peg plate with rubber rings for manipulation capable of being used to practice a ring transfer task).
Regarding claim 4, SINGH teaches the elements above, but does not expressly disclose wherein the enclosure is at least partially filled with water.  Examiner previously took OFFICIAL NOTICE in the non-final office action mailed 8/24/21 that it was routine and conventional before the effective filing date of the claimed invention to use water as an ingredient in simulated blood or bodily fluid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use water in the modified neuroendoscopic trainer of SINGH, in order to provide simulated blood or bodily fluid. Because Applicant did not traverse this in the response filed 11/24/21, the statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.  

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being obvious over SINGH in view of JARC, as applied to claim 1 with respect to claim 8, in further view of US 2016/0071437 to HOKE.
Regarding claim 8, SINGH further teaches including a rubber sheet representing tissue in the activity area (col. 9, lines 9-10), but does not expressly disclose wherein the test structure is selected from the group consisting of: a simulated endoscopic third ventriculostomy/fenestration; and an object for performing a cutting task with a single scissor through a working channel. 
Regarding claim 14, SINGH teaches a simulator system for an individual to practice neuroendoscopic surgical procedures (Abstract; col. 1, lines 14-21 and 33-42: Box trainer for neuro-endoscopy education and training, a minimally invasive procedure where the endoscope is used to access deep structures of the brain.  The device is designed in part to improve instrument-tissue manipulation), comprising: 
an enclosure comprising an opaque top comprising at least one port allowing passage of surgical instruments from outside the enclosure into an interior of the enclosure (col. 8, lines 21-52: box trainer comprising an enclosed working area, including opaque material, to block the trainee’s direct line of sight of the activity area, the box trainer further including a working port on an upper surface for insertion of an endoscope and tool into the activity area inside the box trainer); 

wherein the test structure is selected from the group consisting of: an object (col. 9, lines 9-10: rubber sheet representing tissue in the activity area).
SINGH does not expressly disclose a cover covering the at least one port and wherein the test structure is selected from the group consisting of: a bone-simulated material with a small hole in center to simulate endonasal surgical procedures; a simulated nasal septum to practice cutting and elevating a membrane from a vertical surface with a dissector; and an object for performing a cutting task with multiple instruments to grasp and cut, as recited in claim 14.  
Regarding the limitation “a cover covering the at least one port”, JARC teaches a related anatomical model for endoscopic training purposes (Abstract; par. 0033), which includes an anatomical model as shown in FIGURE 1 comprising a housing (ref. 101).  JARC further provides that the structure interpreted as a housing includes a plurality of openings (e.g., ref. 102, 103, 104), interpreted as ports, which may each a include cannula support (FIG. 3A, 3B, 3C, ref. 301) interpreted as a mounting plate, supporting a site piece (310), interpreted as a cover, which are used for endoscope insertion (par. 0044).  JARC further teaches the various cannula supports may vary by material or markings, for example, to aid in the training scenario by simulating different cannula support characteristics at various anatomic positions (par. 0040; 0041; 0045).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cannula support and site piece, as taught by JARC, at each insertion location in the housing of SINGH, in order to simulate different cannula insertion locations at different locations in the anatomical structure, thereby providing a more realistic training experience.  
Regarding the limitation “an object for performing a cutting task with a single scissor through a working channel” as recited in claim 8 and the limitation “wherein the test structure is an object for performing a cutting task with multiple instruments to grasp and cut” as recited in claim 14 (Examiner 

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being obvious over SINGH in view of JARC, as applied to claim 1, in further view of KERINS (US 2017/0291359).  Regarding claim(s) 9-13, see the 

RESPONSE TO ARGUMENTS
35 USC 103 – Rejections
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive.
	In response to Applicant's argument (i.e., Applicant submits that neither Singh nor Jarc disclose a simulator system having an enclosure that retains a liquid. The Examiner cites US5951301 to Younker et al. (hereinafter "Younker") as a disclosure of a simulator system having an enclosure that retains a fluid, and that the fluid may be water. Applicant respectfully disagrees. Applicant submits that Younker describes a system in which an anatomical structure (34) sits within a housing (torso 12), and vessels (36) within the anatomical structure are filled with and/or pumped into the vessels. See, e.g. Younker at column 2, lines 38-55 and FIG. 2. However, Younker does not disclose a system in which the housing (torso 12) retains a liquid. Put another way, the enclosure of the claimed system is configured to retain liquid in the interstitial space between the outer walls and the anatomical structure that sits within it, whereas in Younker, the anatomical structure is configured to retain liquid. As described in the Specification, the enclosure of the claimed system is configured to receive and retain liquids for replicating certain neurosurgical procedures. For example, some of the simulations described may be done in an aqueous environment. See, e.g. Specification at page 5, line 18 through page 6, line 9. Applicant submits that none of the cited references, alone or in combination, disclose all of the limitations of claim 1, as amended. Therefore, Applicant submits that claim 1, and claims 2 and 5-8 are not obvious over the cited references), Examiner respectfully disagrees and directs Applicant to the rejection under 35 USC 103 above, which is updated as necessitated by the claim amendment filed 11/24/21.  Applicant’s arguments are not commensurate in scope with the currently pending claim 1 or 14, which do not require the enclosure of the claimed system [to be] configured to retain liquid in the interstitial space between the outer walls and the anatomical structure that sits within it.  Rather, the claim merely requires the interior of the enclosure to retain liquid, with no further detail defining where in the interior that liquid is to be located or the anatomical structure’s location relative to the liquid.  Moreover, because the anatomical structures of Younker retain a fluid and because the anatomical .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 















/JAMES B HULL/Primary Examiner, Art Unit 3715